NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RANJIT SINGH, AKA Ranjit Singh Kaur,             No.   19-71733

                Petitioner,                      Agency No. A215-553-474

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Ranjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). We review de novo claims of due process violations in immigration

proceedings. Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir. 2003). We

deny the petition for review.

      Substantial evidence supports the adverse credibility determination based on

an inconsistency between Singh’s application and testimony as to where farmers

took him after the second attack, Singh’s admission that he misrepresented to the IJ

when he spoke to his sponsor by phone, and a lack of corroborating evidence. See

Shrestha, 590 F.3d. at 1048 (adverse credibility determination reasonable under

“the totality of circumstances”); see also Rodriguez-Ramirez v. Garland, 11 F.4th

1091, 1093 (9th Cir. 2021) (agency was “permitted to afford substantial weight to

inconsistencies that bear directly on [petitioner]’s claim of persecution” (internal

quotation marks and citation omitted)); Singh v. Holder, 643 F.3d 1178, 1181 (9th

Cir. 2011) (“An asylum applicant who lies to immigration authorities casts doubt

on his credibility and the rest of his story.”). Singh’s explanations do not compel a

contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus,

in the absence of credible testimony, in this case, Singh’s asylum and withholding




                                          2                                    19-71733
of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      Substantial evidence also supports the denial of Singh’s CAT claim because

it was based on the same testimony found not credible, and Singh does not point to

any other record evidence that compels the conclusion that it is more likely than

not he would be tortured by or with the consent or acquiescence of the government

if returned to India. See Shrestha, 590 F.3d at 1048-49.

      The BIA did not err in concluding the IJ did not violate Singh’s right to due

process by denying him a continuance and an opportunity to submit corroborating

evidence. See Lata, 204 F.3d at 1246 (requiring error to prevail on a due process

claim); see also Rodriguez-Ramirez, 11 F.4th at 1094 (“[T]he IJ was not required

to give [petitioner] notice and an opportunity to provide additional corroborating

evidence because substantial evidence supports the adverse credibility

determination” (internal quotation marks and citation omitted)).

      The motion for a stay of removal (Docket Entry No. 1) is denied as

moot. The temporary stay of removal is terminated.

      PETITION FOR REVIEW DENIED.




                                         3                                    19-71733